             Case 4:20-mi-00001 Document 1 Filed 04/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

MITCHELL MARINE, INC.,                         *

       Plaintiff,                              *
                                                                      CASE NO.
v.                                             *
                                                                      ___________________
SOUTHERN MARINE TOWING                         *
AND SALVAGE, LLC, and SHANE
O’NEAL                                         *

      Defendants,                    *
____________________________________

                NOTICE OF REGISTRATION OF FOREIGN JUDGMENT

       COMES NOW the Plaintiff, by and through undersigned counsel, requesting that this Court

and the Clerk of Court TAKE NOTICE that Plaintiff, Mitchell Marine, Inc., hereby files in the

above captioned case Clerk’s Certification of a Judgment to be Registered in Another District and

certified copy of Default Judgment and Bill of Costs (attached hereto as Exhibit A).

       1.      Pursuant to 28 U.S.C. § 1963, “[a] judgment in an action for the recovery of money

or property entered in any court of appeals, district court, bankruptcy court, or in the Court of

International Trade may be registered by filing a certified copy of the judgment in any other district

when the judgment has become final by appeal or expiration of the time for appeal or when ordered

by the court that entered the judgment for good cause shown.”

       2.      A Final Default Judgment was entered in favor of Plaintiff, against Defendants

Southern Marine Towing and Salvage, LLC, and Shane O’Neal in the United States District Court

for the Southern District of Mississippi Southern Division (Case 1:19-cv-00450-HSO-JCG), in the

amount of $77,702.71, plus costs in the amount of $707.50, and post-judgment interest calculated

in accordance with 28 U.S.C. § 1961(1).
            Case 4:20-mi-00001 Document 1 Filed 04/02/20 Page 2 of 2




       3.     A Certified Copy of the Final Default Judgment was issued by the Clerk, certifying

said judgment against Defendants. (see Exhibit A)

                                                         ROBERTSON, BODOH &
                                                         NASRALLAH, LLP
                                                         Attorneys for Plaintiff

                                                         s/Matthew G. Nasrallah
                                                         Matthew G. Nasrallah
                                                         Georgia Bar No. 535200
                                                         990 Cobb Parkway North
                                                         Suite 205A
                                                         Marietta, GA 30062
                                                         770-424-1234 (telephone)
                                                         770-424-2345 (facsimile)
                                                         nasrallah@rbnlaw.com


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via U.S.
mail this 2nd day of April, 2020 upon:

       Southern Marine Towing and Salvage, LLC
       c/o Adam Shane O’Neal, Chief Manager and Member
       1379 Cross Street
       Fort Oglethorpe, GA 30742

       Shane O’Neal
       83 East Circle Drive
       Rossville, GA 30741

                                                         s/Matthew G. Nasrallah
                                                         Matthew G. Nasrallah




                                              2
